 

EXHIBIT 10.6

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 1st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of February 1, 2013, among the Depositor, Wells Fargo Bank, N.A., as master
servicer and securities administrator, and the Trustee (the “Pooling and
Servicing Agreement”), and United Shore Financial Services, LLC, a Michigan
limited liability company (“Shore”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between Assignor and Shore (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase Agreement, and Assignee hereby
accepts such assignment from Depositor.

 

3.          Shore hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Shore as of the date hereof that:

 

 

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Shore with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Shore that as of the date hereof:

 

2

 

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Shore that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.           Shore warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Shore is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Shore has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Shore’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Shore’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Shore is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Shore or its property is subject. The execution, delivery and
performance by Shore of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Shore. This Agreement has been duly executed and
delivered by Shore and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of Shore enforceable against Shore in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Shore in connection with the execution, delivery or performance by
Shore of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Shore Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Shore hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date with respect to each Mortgage Loan and (b) the representations and
warranties set forth in Subsection 7.02 of the Purchase Agreement as of the date
hereof, as if such representations and warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under Subsection
7.03 and Subsection 12.01 of the Purchase Agreement, including, without
limitation, the right to compel Shore to repurchase Mortgage Loans pursuant to
Section 7.03 of the Purchase Agreement, subject to the provisions of Section 10
of this Agreement.

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below, Shore
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Shore had entered into a separate purchase agreement for the
purchase of the Mortgage Loans in the form of the Purchase Agreement, the terms
of which are incorporated herein by reference, as amended by this Agreement.

 

Enforcement of Rights

 

10.          (a)          Controlling Holder Rights. Shore agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

5

 

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Michigan, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Maryland, Michigan, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Shore,

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, Michigan 48009

Attention: Chief Executive Officer

Phone: (248) 833-0459

Facsimile: (248) 554-6049

 

with a copy to

 

General Counsel at the same address

 

6

 

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-3

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-3

 

7

 

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Shore may be merged or consolidated shall, without the requirement
for any further writing, be deemed Assignor, Depositor, Assignee or Shore,
respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Shore pursuant to
the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Shore hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. Shore hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Shore hereunder and
under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Shore shall make all remittances due by it to the Purchaser with respect to the
Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3 Distribution Account

 

21.         Shore acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of the
Purchase Agreement, if there has been a breach of any representation or warranty
made with respect to the related Mortgage Loan in Subsection 7.01 of the
Purchase Agreement, Shore shall pay shipping expenses for sending any Mortgage
Loan Documents to Shore or as otherwise necessary to cure such breach.

 

9

 

 

22.        Rule 17g-5 Compliance. Shore hereby agrees that it shall provide any
information with respect to the Mortgage Loans or the origination thereof that
it is reasonably requested to provide to any Rating Agency or nationally
recognized statistical rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Shore in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. Shore shall have no liability for (i) the Rule
17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Shore, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Shore or (ii) such
Rating Agency’s or NRSRO’s evaluation of Shore’s operations in general;
provided, however, that Shore shall not provide any information relating to the
Mortgage Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:       Name:  
    Title:           SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
  Name:       Title:           Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its individual capacity but solely as Trustee,
  Assignee       By:       Name:       Title:           United Shore Financial
Services, LLC       By:       Name:       Title:

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:     Name:     Title:    

 



Signature Page – Assignment of Representations and Warranties – United Shore
Financial (SEMT 2013-3)



 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Originator Name Loan Number 1 1000383
0.002500     1000324 Shore Financial Services, Inc. 1312124945 2 1000383
0.002500     1000324 Shore Financial Services, Inc. 1312125253 3 1000383
0.002500     1000324 Shore Financial Services, Inc. 1312125740 4 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351227804 5 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351240364 6 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351240388 7 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351241034 8 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351241052 9 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351241681 10 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351242023 11 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351242317 12 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351242534 13 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351243176 14 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351243296 15 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351244941 16 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351245626 17 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351246071 18 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351246786 19 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351247435 20 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351247809 21 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351248000 22 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351248440 23 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351248583 24 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351248680 25 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351249100 26 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351249245 27 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351249830 28 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351249890 29 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351250012 30 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351250316 31 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351250654 32 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351251075 33 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351251713 34 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351251762 35 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351252057 36 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351252110 37 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351252284 38 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351252942 39 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351253033 40 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351254700 41 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351255203 42 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351255754 43 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351256148 44 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351256224 45 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351258108 46 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351260219 47 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351260597 48 1000383
0.002500     1000324 Shore Financial Services, Inc. 1451247162 49 1000383
0.002500     1000324 Shore Financial Services, Inc. 1612452756 50 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351250296 51 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351257170 52 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351257183 53 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351251853 54 1000383
0.002500     1000324 Shore Financial Services, Inc. 1312126646 55 1000383
0.002500     1000324 Shore Financial Services, Inc. 1312126854 56 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351241772 57 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351260872 58 1000383
0.002500     1000324 Shore Financial Services, Inc. 1612452312 59 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351262014 60 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351254397 61 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351255508 62 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351261959 63 1000383
0.002500     1000324 Shore Financial Services, Inc. 1312124206 64 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351257935 65 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351252355 66 1000383
0.002500     1000324 Shore Financial Services, Inc. 1451253233 67 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351248820 68 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351254613 69 1000383
0.002500     1000324 Shore Financial Services, Inc. 1351254354



 



  8 9 10 11 12 13 14 15 16 17 18 19   Amortization Type Lien Position HELOC
Indicator Loan Purpose Cash Out Amount Total Origination and Discount Points
Covered/High Cost Loan Indicator Relocation Loan Indicator Broker Indicator
Channel Escrow Indicator Senior Loan
Amount(s) 1 1 1 0 9           1 0 0 2 1 1 0 9           1 0 0 3 1 1 0 9        
  1 4 0 4 1 1 0 9           2 0 0 5 1 1 0 9           2 4 0 6 1 1 0 7          
2 4 0 7 1 1 0 9           2 1 0 8 1 1 0 9           2 4 0 9 1 1 0 9           2
4 0 10 1 1 0 9           2 4 0 11 1 1 0 9           2 0 0 12 1 1 0 9           2
0 0 13 1 1 0 9           2 4 0 14 1 1 0 7           2 4 0 15 1 1 0 9           2
4 0 16 1 1 0 9           2 0 0 17 1 1 0 9           2 0 0 18 1 1 0 7           2
4 0 19 1 1 0 9           2 4 0 20 1 1 0 7           2 0 0 21 1 1 0 9           2
0 0 22 1 1 0 9           2 4 0 23 1 1 0 9           2 0 0 24 1 1 0 9           2
0 0 25 1 1 0 9           2 0 0 26 1 1 0 9           2 0 0 27 1 1 0 9           2
4 0 28 1 1 0 9           2 0 0 29 1 1 0 9           2 0 0 30 1 1 0 9           2
4 0 31 1 1 0 9           2 0 0 32 1 1 0 9           2 4 0 33 1 1 0 9           2
0 0 34 1 1 0 7           2 4 0 35 1 1 0 9           2 4 0 36 1 1 0 9           2
0 0 37 1 1 0 9           2 0 0 38 1 1 0 9           2 0 0 39 1 1 0 9           2
0 0 40 1 1 0 7           2 4 0 41 1 1 0 9           2 4 0 42 1 1 0 7           2
4 0 43 1 1 0 9           2 4 0 44 1 1 0 9           2 4 0 45 1 1 0 9           2
4 0 46 1 1 0 6           2 0 0 47 1 1 0 7           2 0 0 48 1 1 0 9           5
4 0 49 1 1 0 9           1 0 0 50 1 1 0 9           2 0 0 51 1 1 0 9           2
4 0 52 1 1 0 9           2 0 0 53 1 1 0 9           2 4 0 54 1 1 0 9           1
4 0 55 1 1 0 9           1 4 0 56 1 1 0 9           2 4 0 57 1 1 0 9           2
0 0 58 1 1 0 9           1 0 0 59 1 1 0 9           2 4 0 60 1 1 0 9           2
4 0 61 1 1 0 7           2 0 0 62 1 1 0 7           2 4 0 63 1 1 0 9           1
0 0 64 1 1 0 9           2 0 0 65 1 1 0 9           2 0 0 66 1 1 0 9           5
4 0 67 1 1 0 9           2 4 0 68 1 1 0 9           2 0 0 69 1 1 0 9           2
0 0



 



  20 21 22 23 24 25 26 27 28 29 30   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1       0.00   20121211 792000.00 0.038750 360 360 20130201 2       0.00
  20121214 798000.00 0.038750 360 360 20130201 3       0.00   20121130 722300.00
0.038750 360 360 20130101 4       0.00   20121129 980000.00 0.040000 360 360
20130101 5       99000.00   20121213 963000.00 0.035000 360 360 20130201 6      
0.00   20121116 550000.00 0.038750 360 360 20130101 7       75476.00   20121218
1000000.00 0.038750 360 360 20130201 8       0.00   20121218 724500.00 0.040000
360 360 20130201 9       0.00   20121121 815400.00 0.041250 360 360 20130101 10
      0.00   20121207 619000.00 0.038750 360 360 20130201 11       149000.00  
20121211 811000.00 0.038750 360 360 20130201 12       0.00   20121130 885000.00
0.040000 360 360 20130101 13       0.00   20121207 712000.00 0.035000 360 360
20130201 14       0.00   20121207 685000.00 0.038750 360 360 20130201 15      
0.00   20121207 575000.00 0.036250 360 360 20130201 16       0.00   20121128
600000.00 0.033750 360 360 20130201 17       0.00   20121113 999999.00 0.038750
360 360 20130101 18       0.00   20121219 615000.00 0.037500 360 360 20130201 19
      0.00   20121127 672000.00 0.038750 360 360 20130101 20       0.00  
20121128 675000.00 0.038750 360 360 20130101 21       0.00   20121114 593000.00
0.038750 360 360 20130101 22       0.00   20121206 672000.00 0.038750 360 360
20130201 23       0.00   20121217 960000.00 0.037500 360 360 20130201 24      
0.00   20121121 488400.00 0.037500 360 360 20130101 25       0.00   20121206
763000.00 0.037500 360 360 20130201 26       0.00   20121213 666000.00 0.038750
360 360 20130201 27       0.00   20121203 642000.00 0.038750 360 360 20130201 28
      250000.00   20121211 705000.00 0.040000 360 360 20130201 29       0.00  
20121210 564000.00 0.038750 360 360 20130201 30       0.00   20121120 660000.00
0.037500 360 360 20130101 31       250000.00   20121203 865000.00 0.040000 360
360 20130201 32       0.00   20121214 919750.00 0.036250 360 360 20130201 33    
  0.00   20121220 575000.00 0.035000 360 360 20130201 34       0.00   20121203
500000.00 0.037500 360 360 20130201 35       0.00   20121207 904000.00 0.037500
360 360 20130201 36       0.00   20121129 1000000.00 0.038750 360 360 20130201
37       0.00   20121205 900000.00 0.037500 360 360 20130201 38       0.00  
20121203 1000000.00 0.038750 360 360 20130201 39       199999.00   20121220
715000.00 0.037500 360 360 20130201 40       0.00   20121212 920500.00 0.037500
360 360 20130201 41       0.00   20121214 690800.00 0.040000 360 360 20130201 42
      0.00   20121207 600000.00 0.035000 360 360 20130201 43       0.00  
20121217 623000.00 0.036250 360 360 20130201 44       0.00   20121205 898000.00
0.036250 360 360 20130201 45       0.00   20121217 705000.00 0.036250 360 360
20130201 46       0.00   20121220 937500.00 0.038750 360 360 20130201 47      
0.00   20121221 590000.00 0.037500 360 360 20130201 48       0.00   20121128
592000.00 0.043750 360 360 20130101 49       0.00   20121129 977000.00 0.038750
360 360 20130201 50       180000.00   20130102 695000.00 0.040000 360 360
20130201 51       0.00   20121221 615000.00 0.035000 360 360 20130201 52      
0.00   20121226 786000.00 0.036250 360 360 20130201 53       0.00   20121213
509000.00 0.040000 360 360 20130201 54       0.00   20121221 650000.00 0.035000
360 360 20130201 55       0.00   20130104 664000.00 0.038750 360 360 20130301 56
      0.00   20121220 1090000.00 0.037500 360 360 20130201 57       0.00  
20121224 883000.00 0.040000 360 360 20130201 58       300000.00   20121219
728000.00 0.041250 360 360 20130201 59       0.00   20121227 612500.00 0.035000
360 360 20130301 60       0.00   20121224 868000.00 0.036250 360 360 20130201 61
      0.00   20121221 800000.00 0.038750 360 360 20130201 62       0.00  
20121231 622500.00 0.038750 360 360 20130201 63       0.00   20121218 696000.00
0.043750 360 360 20130201 64       0.00   20121217 850000.00 0.037500 360 360
20130201 65       0.00   20121221 776000.00 0.038750 360 360 20130201 66      
0.00   20121221 940000.00 0.038750 360 360 20130201 67       0.00   20121217
655000.00 0.037500 360 360 20130201 68       0.00   20121224 903000.00 0.038750
360 360 20130201 69       0.00   20121212 1450000.00 0.040000 360 360 20130201



 



  31 32 33 34 35 36 37 38 39 40 41   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 1 0 0   790833.22 0.038750 3724.28 20130201 0 0   2 1 0 0   796824.38
0.038750 3752.49 20130201 0 0   3 1 0 0   720168.36 0.038750 3396.52 20130201 0
0   4 1 0 0   977171.29 0.040000 4678.67 20130201 0 0   5 1 0 0   961484.44
0.035000 4324.30 20130201 0 0   6 1 0 0   548376.85 0.038750 2586.30 20130201 0
0   7 1 0 0   998526.79 0.038750 4702.37 20130201 0 0   8 1 0 0   723456.12
0.040000 3458.87 20130201 0 0   9 1 0 0   813098.25 0.041250 3951.83 20130201 0
0   10 1 0 0   618088.08 0.038750 2910.77 20130201 0 0   11 1 0 0   809805.22
0.038750 3813.62 20130201 0 0   12 1 0 0   882445.49 0.040000 4225.13 20130201 0
0   13 1 0 0   710879.47 0.035000 3197.20 20130201 0 0   14 1 0 0   683986.99
0.038750 3221.12 20130201 0 0   15 1 0 0   574114.68 0.036250 2622.29 20130201 0
0   16 1 0 0   599034.92 0.033750 2652.58 20130201 0 0   17 1 0 0   996538.56
0.038750 4702.37 20130201 0 0   18 1 0 0   614073.71 0.037500 2848.16 20130201 0
0   19 1 0 0   670016.80 0.038750 3159.99 20130201 0 0   20 1 0 0   673007.94
0.038750 3174.10 20130201 0 0   21 1 0 0   591249.95 0.038750 2788.51 20130201 0
0   22 1 0 0   671010.00 0.038750 3159.99 20130201 0 0   23 1 0 0   958554.09
0.037500 4445.91 20130201 0 0   24 1 0 0   486424.92 0.037500 2261.86 20130201 0
0   25 1 0 0   761850.80 0.037500 3533.57 20130201 0 0   26 1 0 0   665018.85
0.038750 3131.78 20130201 0 0   27 1 0 0   641027.20 0.038750 3018.92 20130201 0
0   28 1 0 0   703984.22 0.040000 3365.78 20130201 0 0   29 1 0 0   563169.11
0.038750 2652.14 20130201 0 0   30 1 0 0   656242.83 0.037500 3056.56 20130201 0
0   31 1 0 0   863753.68 0.040000 4129.64 20130201 0 0   32 1 0 0   918333.87
0.036250 4194.53 20130201 0 0   33 1 0 0   574095.07 0.035000 2582.01 20130201 0
0   34 1 0 0   499246.92 0.037500 2315.58 20130201 0 0   35 1 0 0   902638.43
0.037500 4186.56 20130201 0 0   36 1 0 0   997666.00 0.038750 4702.37 20130201 0
0   37 1 0 0   898644.45 0.037500 4168.04 20130201 0 0   38 1 0 0   998526.79
0.038750 4702.37 20130201 0 0   39 1 0 0   713923.10 0.037500 3311.28 20130201 0
0   40 1 0 0   919113.58 0.037500 4262.98 20130201 0 0   41 1 0 0   689804.68
0.040000 3297.98 20130201 0 0   42 1 0 0   599055.73 0.035000 2694.27 20130201 0
0   43 1 0 0   622040.78 0.036250 2841.20 20130201 0 0   44 1 0 0   896617.36
0.036250 4095.34 20130201 0 0   45 1 0 0   703914.52 0.036250 3215.16 20130201 0
0   46 1 0 0   936118.86 0.038750 4408.47 20130201 0 0   47 1 0 0   589111.36
0.037500 2732.38 20130201 0 0   48 1 0 0   590402.22 0.043750 2955.77 20130201 0
0   49 1 0 0   975560.68 0.038750 4594.22 20130201 0 0   50 1 0 0   693998.63
0.040000 3318.04 20130201 0 0   51 1 0 0   614032.12 0.035000 2761.62 20130201 0
0   52 1 0 0   784789.81 0.036250 3584.56 20130201 0 0   53 1 0 0   508266.62
0.040000 2430.04 20130201 0 0   54 1 0 0   648977.03 0.035000 2918.79 20130201 0
0   55 1 0 0   664000.00 0.038750 3122.37 20130201 0 0   56 1 0 0   1088358.29
0.037500 5047.96 20130201 0 0   57 1 0 0   881727.75 0.040000 4215.58 20130201 0
0   58 1 0 0   726974.24 0.041250 3528.25 20130201 0 0   59 1 0 0   612500.00
0.035000 2750.40 20130201 0 0   60 1 0 0   866663.55 0.036250 3958.53 20130201 0
0   61 1 0 0   798821.43 0.038750 3761.90 20130201 0 0   62 1 0 0   621582.93
0.038750 2927.23 20130201 0 0   63 1 0 0   695062.47 0.043750 3475.03 20130201 0
0   64 1 0 0   848719.76 0.037500 3936.48 20130201 0 0   65 1 0 0   774856.79
0.038750 3649.04 20130201 0 0   66 1 0 0   938615.19 0.038750 4420.23 20130201 0
0   67 1 0 0   654013.47 0.037500 3033.41 20130201 0 0   68 1 0 0   901669.69
0.038750 4246.24 20130201 0 0   69 1 0 0   1447910.80 0.040000 6922.52 20130201
0 0  



 



  42 43 44 45 46 47 48 49 50 51 52 53   Gross Margin ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit 1                         2                         3        
                4                         5                         6          
              7                         8                         9            
            10                         11                         12            
            13                         14                         15            
            16                         17                         18            
            19                         20                         21            
            22                         23                         24            
            25                         26                         27            
            28                         29                         30            
            31                         32                         33            
            34                         35                         36            
            37                         38                         39            
            40                         41                         42            
            43                         44                         45            
            46                         47                         48            
            49                         50                         51            
            52                         53                         54            
            55                         56                         57            
            58                         59                         60            
            61                         62                         63            
            64                         65                         66            
            67                         68                         69            
           



 



  54 55 56 57 58 59 60 61 62 63 64 65   Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment 1                         2                         3                  
      4                         5                         6                    
    7                         8                         9                      
  10                         11                         12                      
  13                         14                         15                      
  16                         17                         18                      
  19                         20                         21                      
  22                         23                         24                      
  25                         26                         27                      
  28                         29                         30                      
  31                         32                         33                      
  34                         35                         36                      
  37                         38                         39                      
  40                         41                         42                      
  43                         44                         45                      
  46                         47                         48                      
  49                         50                         51                      
  52                         53                         54                      
  55                         56                         57                      
  58                         59                         60                      
  61                         62                         63                      
  64                         65                         66                      
  67                         68                         69                      
 



 



  66 67 68 69 70 71 72 73 74 75 76   Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower 1     0   403 3   0   0   2     0   693 1   0   19.25 19 3     0   69 2
  0   6   4     0   921 1   0   15   5     0   996 1   0   6.75 6.75 6     0  
1047 3   0   4.5 4.75 7     0   616 1   0   29 0 8     0   1017 1   1   9.25
9.25 9     0   278 1   1   29   10     0   361 1   1   0 28 11     0   849 3   0
  32.25   12     0   844 1   1   7 21 13     0   217 2   0   7   14     0   57 1
  0   10   15     0   358 1   1   23   16     0   881 2   0   27 26 17     0  
783 1   0   18   18     0   434 1   0   5.5 3.5 19     0   930 1   0   2.5   20
    0   745 2   1   7 5 21     0   525 1   0   3.25   22     0   504 1   0   5 3
23     0   506 2   0   9   24     0   542 1   0   3   25     0   822 4   0  
13.25   26     0   545 2   0   3.5   27     0   491 1   0   1.5 1.25 28     0  
957 1   0   8   29     0   868 2   0   7 16 30     0   323 1   0   6   31     0
  549 2   0   14 9 32     0   980 1   1   2   33     0   239 2   1   31 14 34  
  0   296 1   0   1   35     0   811 2   0   11   36     0   522 1   1   10   37
    0   473 2   0   30 4.5 38     0   335 2   0   0   39     0   739 1   1   24
9 40     0   1005 2   0   3.25   41     0   230 1   1   9.75   42     0   399 2
  0   16   43     0   584 1   1   10 10 44     0   446 1   1   30   45     0   3
1   0   7   46     0   1036 1   0   6 2 47     0   257 2   0   23.75   48     0
  965 1   0   12.25 12 49     0   468 1   0   7.5   50     0   903 2   1   8  
51     0   666 1   0   2 0 52     0   357 1   1   17.75   53     0   241 2   0  
23   54     0   901 1   0   1 15.75 55     0   1090 1   0   0.5   56     0   126
4   0   5.5 2.75 57     0   141 2   1   10 10 58     0   476 1   0   0   59    
0   650 1   1   29.25   60     0   430 1   0   20 29 61     0   896 1   0   2.25
  62     0   604 2   0   0.5   63     0   802 2   0   30 30 64     0   950 2   0
  4.75   65     0   796 2   0   4.5 19 66     0   1065 1   0   24.25 24.25 67  
  0   1049 2   1   19   68     0   262 2   0   13   69     0   465 2   1   17  



 



  77 78 79 80 81 82 83 84 85 86 87 88   Years in Home FICO Model Used Most
Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO 1 0 1               723     2 7 1               809     3 9 1    
          766     4 7 1               739     5 6.5 1               733     6 0
1               760     7 0.75 1               768     8 10 1               724
    9 10 1               793     10 7 1               729     11 7 1            
  808     12 26 1               771     13 6 1               794     14 0 1    
          773     15 6.5 1               769     16 10 1               786    
17 4 1               730     18 0 1               785     19 9 1              
752     20 0 1               795     21 1.25 1               795     22 1.5 1  
            802     23 4 1               780     24 2 1               808     25
11 1               800     26 3 1               791     27 3 1               783
    28 7 1               787     29 4 1               774     30 0 1            
  773     31 13 1               790     32 36 1               812     33 0 1    
          732     34 0 1               787     35 7 1               770     36 1
1               743     37 4.5 1               764     38 6 1               775
    39 2 1               766     40 0 1               782     41 5 1            
  778     42 0 1               784     43 7 1               759     44 13 1    
          803     45 3 1               788     46 0 1               770     47 0
1               808     48 7 1               754     49 2.5 1               759
    50 19 1               772     51 1 1               778     52 3 1          
    784     53 0 1               801     54 8 1               780     55 7 1    
          772     56 2 1               732     57 5 1               746     58
15 1               802     59 6 1               800     60 2 1               781
    61 0 1               806     62 0 1               780     63 11 1          
    766     64 10 1               784     65 13 1               773     66 3 1  
            771     67 5 1               768     68 13 1               796    
69 2 1               729    



 



  89 90 91 92 93 94 95 96 97 98 99 100   Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1                  
000000000000     2                   000000000000     3                  
000000000000     4                   000000000000     5                  
000000000000     6                   000000000000     7                  
000000000000     8                   000000000000     9                  
000000000000     10                   000000000000     11                  
000000000000     12                   000000000000     13                  
000000000000     14                   000000000000     15                  
000000000000     16                   000000000000     17                  
000000000000     18                   000000000000     19                  
000000000000     20                   000000000000     21                  
000000000000     22                   000000000000     23                  
000000000000     24                   000000000000     25                  
000000000000     26                   000000000000     27                  
000000000000     28                   000000000000     29                  
000000000000     30                   000000000000     31                  
000000000000     32                   000000000000     33                  
000000000000     34                   000000000000     35                  
000000000000     36                   000000000000     37                  
000000000000     38                   000000000000     39                  
000000000000     40                   000000000000     41                  
000000000000     42                   000000000000     43                  
000000000000     44                   000000000000     45                  
000000000000     46                   000000000000     47                  
000000000000     48                   000000000000     49                  
000000000000     50                   000000000000     51                  
000000000000     52                   000000000000     53                  
000000000000     54                   000000000000     55                  
000000000000     56                   000000000000     57                  
000000000000     58                   000000000000     59                  
000000000000     60                   000000000000     61                  
000000000000     62                   000000000000     63                  
000000000000     64                   000000000000     65                  
000000000000     66                   000000000000     67                  
000000000000     68                   000000000000     69                  
000000000000    



 



  101 102 103 104 105 106 107 108 109 110 111   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1 11958.33   7656.83   11958.33 19615.16 1 5   3   2 10666.09
12774.99 0 0 23441.08 23441.08 1 5   3   3 17000 0 0 0 17000 17000 1 5   3   4
77078.16 0 0 0 77078.16 77078.16 1 5   3   5 18578.04 16574.14 0 0 35152.18
35152.18 1 5   3   6 7506.36 12500 0 0 20006.36 20006.36 1 5   3   7 16602.82 0
0 0 16602.82 16602.82 1 5   3   8 16130.54 0 0 0 16130.54 16130.54 1 5   3   9
16675.67 0 0 0 16675.67 16675.67 1 5   3   10 0 22916.66 0 7608.41 22916.66
30525.07 1 5   3   11 18750   19166.67   18750 37916.67 1 5   3   12 14477.67
6200.41 0 0 20678.08 20678.08 1 4   3   13 32565.09 0 0 0 32565.09 32565.09 1 5
  3   14 12675 0 1666.66 0 12675 14341.66 1 5   3   15 10359.24   0   10359.24
10359.24 1 5   3   16 9611.33 9663.33 0 0 19274.66 19274.66 1 5   3   17 15500  
9149.48   15500 24649.48 1 5   3   18 9872.71 5666.66 0 0 15539.37 15539.37 1 5
  3   19 13005.89   0   13005.89 13005.89 1 5   3   20 114525.7 6905.84 0 0
121431.6 121431.6 1 5   3   21 14467.14 0 0 0 14467.14 14467.14 1 5   3   22
10150.01 15834 0 0 25984.01 25984.01 1 5   3   23 15215.06   4401.16   15215.06
19616.22 1 5   3   24 17510 0 0 0 17510 17510 1 5   3   25 25481.88   0  
25481.88 25481.88 1 5   3   26 16695.66 0 0 0 16695.66 16695.66 1 5   3   27
11358.53 16610.53 0 0 27969.06 27969.06 1 5   3   28 27083.33 0 0 0 27083.33
27083.33 1 5   3   29 13410.82 7888.16 0 0 21298.98 21298.98 1 5   3   30
11114.26 0 0 0 11114.26 11114.26 1 5   3   31 14503.93 0 0 0 14503.93 14503.93 1
5   3   32 445.6   16418.82   445.6 16864.42 1 5   3   33 218317.8 0 0 0
218317.8 218317.8 1 5   3   34 48333.35 0 0 0 48333.35 48333.35 1 5   3   35
16823.83   0   16823.83 16823.83 1 5   3   36 56776.14   0   56776.14 56776.14 1
5   3   37 18873.91 0 0 929.92 18873.91 19803.83 1 5   3   38 2353.5   34077.67
  2353.5 36431.17 1 5   3   39 10708.81 10314.44 0 0 21023.25 21023.25 1 5   3  
40 14025 0 0 0 14025 14025 1 5   3   41 41493.54   0   41493.54 41493.54 1 5   3
  42 35153.73 0 0 0 35153.73 35153.73 1 5   3   43 12873.83 0 0 0 12873.83
12873.83 1 5   3   44 14666.67   0   14666.67 14666.67 1 5   3   45 11011.01   0
  11011.01 11011.01 1 5   3   46 8421.66 7819.98 0 0 16241.64 16241.64 1 5   3  
47 20833.33 0 12849.61 0 20833.33 33682.94 1 5   3   48 8378.43 8260.83 0 0
16639.26 16639.26 1 5   3   49 26154.32   0   26154.32 26154.32 1 5   3   50
35437.25 0 0 0 35437.25 35437.25 1 5   3   51 5833.33 0 10947.06 0 5833.33
16780.39 1 5   3   52 32276.33   0   32276.33 32276.33 1 5   3   53 10452.16   0
  10452.16 10452.16 1 5   3   54 9166.67 24375 0 0 33541.67 33541.67 1 5   3  
55 25000 0 0 0 25000 25000 1 5   3   56 16150 0 6755.57 5687.95 16150 28593.52 1
5   3   57 985.08 13305.79 0 0 14290.87 14290.87 1 5   3   58 2259.8 957.8
21666.67 0 3217.6 24884.27 1 5   3   59 14868.38 0 0 0 14868.38 14868.38 1 5   3
  60 0 24780.26 0 0 24780.26 24780.26 1 5   3   61 18409   0   18409 18409 1 5  
3   62 24477.91 0 0 0 24477.91 24477.91 1 5   3   63 13352.38 595.8 7252.26 0
13948.18 21200.44 1 5   3   64 8622.34   11491.12   8622.34 20113.46 1 5   3  
65 6377.55 14596.88 0 0 20974.43 20974.43 1 5   3   66 32476.46 0 17869.79 0
32476.46 50346.25 1 5   3   67 23847.2   0   23847.2 23847.2 1 5   3   68
12767.83 0 4056.27 0 12767.83 16824.1 1 5   3   69 28321.23   0   28321.23
28321.23 1 5   3  



 



  112 113 114 115 116 117 118 119 120 121 122   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1 4   397692.6 6974.29 0.355556       CORONADO CA
92118 2 4   396405.5 5097.12 0.217444       MAPLE VALLEY WA 98038 3 4   450493.5
6597.92 0.388113       WINCHESTER MA 01890 4 4   79699.31 8110.16 0.105220      
IRVINE CA 92603 5 4   47742.87 8078.39 0.229812       GLADWYNE PA 19035 6 4  
80229.82 8552.1 0.427469     100 AVON CT 06001 7 4   439227.9 6102.63 0.367566  
    CHESTERFIELD MO 63017 8 4   72507.65 6407.76 0.397244       ESTES PARK CO
80517 9 4   185487 6308.01 0.378276       STAFFORD VA 22554 10 4   71504.06
4601.68 0.150751       ATLANTA GA 30339 11 4   200206.9 12672.93 0.334231      
ALAMO CA 94507 12 4   97055 7236.29 0.349950       RANCHO PALOS VERDES CA 90275
13 4   104858.2 5732.14 0.176021       WARREN NJ 07059 14 4   144739.4 4259.14
0.296977     100 CHERRY HILLS VILLAGE CO 80113 15 4   616909.3 4782.63 0.461678
      PARKLAND FL 33076 16 4   66316.97 3767.87 0.195483       SAN DIEGO CA
92128 17 4   287567.1 10138.41 0.411303       PLEASANTON CA 94566 18 4  
78878.06 5850.36 0.376486     100 EVANSTON IL 60201 19 4   50671.92 5424.52
0.417082       SAN DIEGO CA 92127 20 4   449841 5465.27 0.045007     100 SOUTH
LAKE TAHOE CA 96150 21 4   35167.07 4844.77 0.334881       FRISCO TX 75034 22 4
  66999.03 4429.03 0.170452       BETHESDA MD 20817 23 4   303503 7552.05
0.384990       SANTA ROSA BEACH FL 32459 24 4   58726.36 3327.69 0.190045      
WESTFORD MA 01886 25 4   388866.6 7025.33 0.275699       REDWOOD CITY CA 94065
26 4   387517.8 5853.41 0.350595       ALTADENA CA 91001 27 4   88847.32 4216.59
0.150759       GAITHERSBURG MD 20878 28 4   752030.5 5021.44 0.185407      
ALAMO CA 94507 29 4   210556.7 8842.85 0.415177       CORONA CA 92881 30 4  
129889.1 3779.99 0.340103       SEATTLE WA 98199 31 4   234591.9 5881.45
0.405507       LOS ALTOS CA 94024 32 4   3324806 5073.9 0.300864       SANTA FE
NM 87501 33 4   266693 12569.87 0.057576       VENTNOR CITY NJ 08406 34 4  
59856.54 5765.54 0.119287     100 TEMPE AZ 85284 35 4   183119.1 5208.81
0.309609       VENICE CA 90291 36 4   123727.7 9397.3 0.165515       NEW ORLEANS
LA 70118 37 4   145519.4 5819.08 0.293836       VIENNA VA 22182 38 4   3208037
13866.65 0.380626       WEST PALM BEACH FL 33405 39 4   89045.64 7070.08
0.336298       HUNTINGTON BEACH CA 92649 40 4   159489.1 5648.48 0.402744    
100 FREMONT CA 94539 41 4   146951.2 5390.3 0.129907       ALEXANDRIA VA 22308
42 4   513982.5 5604.49 0.159428     100 SAINT LOUIS MO 63119 43 4   35899.75
4572.13 0.355149       PARKER CO 80134 44 4   204287.3 4294.99 0.292840      
OAK BROOK IL 60523 45 4   72366.28 4181.54 0.379760       GREAT FALLS VA 22066
46 4   117730 6107.99 0.376070     100 MANHATTAN BEACH CA 90266 47 4   84755.72
8517.14 0.252862     100 SUWANEE GA 30024 48 4   58832.85 5110.4 0.307129      
REDLANDS CA 92373 49 4   440418.8 8114.77 0.310265       BIRMINGHAM MI 48009 50
4   567109.1 9757.19 0.275337       YORBA LINDA CA 92887 51 4   67051.7 3761.21
0.224143       CHERRY HILLS VILLAGE CO 80113 52 4   126648 7094.72 0.219812    
  PINECREST FL 33156 53 4   91479.23 3607.44 0.345138       LEXINGTON PARK MD
20653 54 4   207096.5 4470.64 0.133286       WINCHESTER MA 01890 55 4   181869.2
4886.47 0.195459       LIBERTYVILLE IL 60048 56 4   345817.7 10435.81 0.364971  
    LOS GATOS CA 95032 57 4   518501.7 6385.66 0.446835       CUPERTINO CA 95014
58 4   5010442 7795.05 0.313252       BLOOMFIELD HILLS MI 48302 59 4   106614.4
5636.6 0.379100       DENVER CO 80220 60 4   106755.5 6014.44 0.242711      
BURR RIDGE IL 60527 61 4   426459.5 6906.27 0.375157     100 FT LAUDERDALE FL
33301 62 4   230008.3 10759.41 0.439556     100 FT LAUDERDALE FL 33304 63 4  
93696.49 4390.23 0.207082       HUNTINGTON BEACH CA 92649 64 4   134314.7
8589.65 0.427060       SAN DIEGO CA 92106 65 4   244688.7 8293.67 0.395418      
SEAL BEACH CA 90740 66 4   284118.4 7713.55 0.153210       PLEASANT VIEW TN
37146 67 4   173076.3 7764.2 0.325581       MURRIETA CA 92562 68 4   2167192
6155.16 0.365854       VILLA PARK CA 92861 69 4   195813.8 12603.54 0.445021    
  CALABASAS CA 91302



 



  123 124 125 126 127 128 129 130 131 132 133 134   Property Type Occupancy
Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name 1 7 2   1330000.00 3 20121001             2 1 1   1075000.00 3
20121011             3 1 1   1200000.00 3 20121023             4 7 1  
1225000.00 3 20120827             5 1 1   1400000.00 3 20120919             6 1
1 883945.00 1098000.00 3 20121009             7 7 1   1700000.00 3 20120927    
        8 7 1   944000.00 3 20121019             9 1 1   1115000.00 3 20120924  
          10 7 1   921000.00 3 20121008             11 1 1   1200000.00 3
20121004             12 1 1   1250000.00 3 20121007             13 1 1  
890000.00 3 20121010             14 1 1 1085000.00 1100000.00 3 20121025        
    15 7 1   963000.00 3 20121110             16 7 1   1100000.00 3 20121020    
        17 7 1   1440000.00 3 20121015             18 1 1 1125000.00 1125000.00
3 20121018             19 7 1   840000.00 3 20121022             20 7 2
900000.00 900000.00 3 20121023             21 7 1   793000.00 3 20121102        
    22 1 1   855000.00 3 20121020             23 1 1   3000000.00 3 20121123    
        24 1 1   640000.00 3 20121022             25 7 1   1100000.00 3 20121110
            26 1 1   840000.00 3 20121103             27 7 1   910000.00 3
20121023             28 7 1   1249000.00 3 20121105             29 7 1  
705000.00 3 20121109             30 1 1   1150000.00 3 20121102             31 1
1   1900000.00 3 20121025             32 1 1   1415000.00 3 20121114            
33 1 2   1150000.00 3 20121110             34 7 1 625000.00 650000.00 3 20121026
            35 1 1   1300000.00 98 20121030             36 1 1   1400000.00 3
20121025             37 7 1   1550000.00 3 20121020             38 1 1  
1275000.00 3 20121101             39 1 1   1480000.00 3 20121118             40
1 1 1315000.00 1325000.00 3 20121106             41 1 1   863500.00 3 20121120  
          42 1 1 800000.00 800000.00 3 20121115             43 7 1   875000.00 3
20120824             44 1 1   1519000.00 3 20121027             45 1 1  
950000.00 3 20121124             46 1 1 1250000.00 1250000.00 3 20121205        
    47 7 1 984000.00 995000.00 3 20121205             48 1 1   740000.00 3
20121016             49 1 1   1750000.00 3 20121029             50 1 1  
1450000.00 3 20121106             51 1 1   1100000.00 3 20121129             52
1 1   1800000.00 3 20121123             53 1 1   712000.00 3 20121019          
  54 1 1   1300000.00 3 20121126             55 1 1   855000.00 3 20121203      
      56 1 1   1800000.00 3 20121020             57 7 1   1325000.00 3 20121211
            58 1 1   1360000.00 3 20121031             59 1 1   1135000.00 3
20121205             60 1 1   1500000.00 3 20121203             61 1 1
1015000.00 1000000.00 3 20121130             62 1 1 830000.00 830000.00 3
20121210             63 1 1   870000.00 3 20120824             64 1 1  
1541000.00 3 20121121             65 1 1   1200000.00 3 20121030             66
1 1   1250000.00 3 20121116             67 7 1   1100000.00 3 20121030          
  68 7 1   1405000.00 98 20121112             69 1 1   2600000.00 3 20121115    
       



 



  135 136 137 138 139 140 141 142 143 144 145 146   Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) 1   0.595400 0.595400 0 0 0             2   0.742300 0.742300 0 0 0  
          3   0.601900 0.601900 0 0 0             4   0.800000 0.800000 0 0 0  
          5   0.758500 0.687800 0 0 0             6   0.622200 0.622200 0 0 0  
          7   0.632600 0.588200 0 0 0             8   0.767400 0.767400 0 0 0  
          9   0.731300 0.731300 0 0 0             10   0.672000 0.672000 0 0 0  
          11   0.800000 0.675800 0 0 0             12   0.708000 0.708000 0 0 0
            13   0.800000 0.800000 0 0 0             14   0.631300 0.631300 0 0
0             15   0.597000 0.597000 0 0 0             16   0.545400 0.545400 0
0 0             17   0.694400 0.694400 0 0 0             18   0.546600 0.546600
0 0 0             19   0.800000 0.800000 0 0 0             20   0.750000
0.750000 0 0 0             21   0.747700 0.747700 0 0 0             22  
0.785900 0.785900 0 0 0             23   0.320000 0.320000 0 0 0             24
  0.763100 0.763100 0 0 0             25   0.693600 0.693600 0 0 0            
26   0.792800 0.792800 0 0 0             27   0.705400 0.705400 0 0 0          
  28   0.764600 0.564400 0 0 0             29   0.800000 0.800000 0 0 0        
    30   0.573900 0.573900 0 0 0             31   0.586800 0.455200 0 0 0      
      32   0.650000 0.650000 0 0 0             33   0.500000 0.500000 0 0 0    
        34   0.800000 0.800000 0 0 0             35   0.695300 0.695300 0 0 0  
          36   0.714200 0.714200 0 0 0             37   0.580600 0.580600 0 0 0
            38   0.784300 0.784300 0 0 0             39   0.618200 0.483100 0 0
0             40   0.700000 0.700000 0 0 0             41   0.800000 0.800000 0
0 0             42   0.750000 0.750000 0 0 0             43   0.712000 0.712000
0 0 0             44   0.591100 0.591100 0 0 0             45   0.742100
0.742100 0 0 0             46   0.750000 0.750000 0 0 0             47  
0.599500 0.599500 0 0 0             48   0.800000 0.800000 0 0 0             49
  0.558200 0.558200 0 0 0             50   0.603400 0.479300 0 0 0            
51   0.559000 0.559000 0 0 0             52   0.436600 0.436600 0 0 0          
  53   0.714800 0.714800 0 0 0             54   0.500000 0.500000 0 0 0        
    55   0.776600 0.776600 0 0 0             56   0.605500 0.605500 0 0 0      
      57   0.666400 0.666400 0 0 0             58   0.755800 0.535200 0 0 0    
        59   0.539600 0.539600 0 0 0             60   0.578600 0.578600 0 0 0  
          61   0.800000 0.800000 0 0 0             62   0.750000 0.750000 0 0 0
            63   0.800000 0.800000 0 0 0             64   0.551500 0.551500 0 0
0             65   0.646600 0.646600 0 0 0             66   0.752000 0.752000 0
0 0             67   0.595400 0.595400 0 0 0             68   0.642700 0.642700
0 0 0             69   0.557600 0.557600 0 0 0            



 



  147 148 149 150 151 152 153 154 155 156 157   Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                       51                       52              
        53                       54                       55                    
  56                       57                       58                       59
                      60                       61                       62      
                63                       64                       65            
          66                       67                       68                  
    69                      



 



  158 159 160 161 162 163 164 165   Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) 1     0   0 20430101
11958.33 0 2     19.25 19 0 20430101 10666.09 0 3     6   0 20421201 17000 0 4  
  15   0 20421201 77078.16 0 5     22 15 99000 20430101 18578.04 0 6     6 6 0
20421201 7506.36 0 7     29 10 75000 20430101 16602.82 0 8     20 20 0 20430101
16130.54 0 9     29   0 20421201 16675.67 0 10     0 28 0 20430101 0 0 11    
32.25   0 20430101 18750 19166.67 12     33 21 0 20421201 14477.67 0 13     7  
0 20430101 32565.09 0 14     10   0 20430101 12675 1666.66 15     23   0
20430101 10359.24 0 16     27 26 0 20430101 9611.33 0 17     18   0 20421201
15500 9149.48 18     6 4 0 20430101 9872.71 0 19     40   0 20421201 13005.89 0
20     36 20 0 20421201 114525.7 0 21     13   0 20421201 14467.14 0 22     7 5
0 20430101 10150.01 0 23     42   0 20430101 15215.06 4401.16 24     10   0
20421201 17510 0 25     15   0 20430101 25481.88 0 26     3.5   0 20430101
16695.66 0 27     7 10 0 20430101 11358.53 0 28     18   118125.3 20430101
27083.33 0 29     15 16 0 20430101 13410.82 0 30     11   0 20421201 11114.26 0
31     14 9 131191 20430101 14503.93 0 32     2   0 20430101 445.6 0 33     35
34 0 20430101 218317.8 0 34     26   0 20430101 48333.35 0 35     11   0
20430101 16823.83 0 36     10   0 20430101 56776.14 0 37     30 4.5 0 20430101
18873.91 0 38     0   0 20430101 2353.5 0 39     25 9 198191 20430101 10708.81 0
40     3.25   0 20430101 14025 0 41     14   0 20430101 41493.54 0 42     16   0
20430101 35153.73 0 43     10 10 0 20430101 12873.83 0 44     30   0 20430101
14666.67 0 45     7   0 20430101 11011.01 0 46     6 2 0 20430101 8421.66 0 47  
  24   0 20430101 20833.33 12849.61 48     20 12 0 20421201 8378.43 0 49     12
  0 20430101 26154.32 0 50     28   68726 20430101 35437.25 0 51     12 0 0
20430101 5833.33 0 52     20   0 20430101 32276.33 0 53     23   0 20430101
10452.16 0 54     1 15.75 0 20430101 9166.67 0 55     16   0 20430201 25000 0 56
    20 2.75 0 20430101 16150 6755.57 57     10 10 0 20430101 985.08 0 58     0  
93927 20430101 2259.8 0 59     30   0 20430201 14868.38 0 60     20 29 0
20430101 0 0 61     28   0 20430101 18409 0 62     8   0 20430101 24477.91 0 63
    30 30 0 20430101 13352.38 0 64     11   0 20430101 8622.34 0 65     40 19 0
20430101 6377.55 0 66     24.25 24.25 0 20430101 32476.46 17869.79 67     19   0
20430101 23847.2 0 68     28   0 20430101 12767.83 250 69     25   0 20430101
28321.23 0



 



  166 167 168 169 170 171 172   Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0 0 0 0 Full Two Years Two Months 2 0 12774.99 0 0 Full Two Years
Two Months 3 0 0 0 0 Full Two Years Two Months 4 0 0 0 0 Full Two Years Two
Months 5 0 16574.14 0 0 Full Two Years Two Months 6 0 12500 0 0 Full Two Years
Two Months 7 0 0 0 0 Full Two Years Two Months 8 0 0 0 0 Full Two Years Two
Months 9 0 0 0 0 Full Two Years Two Months 10 0 22916.66 7608.41 0 Full Two
Years Two Months 11 0 0 0 0 Full Two Years Two Months 12 0 6200.41 0 0 Full Two
Years Two Months 13 0 0 0 0 Full Two Years Two Months 14 0 0 0 0 Full Two Years
Two Months 15 0 0 0 0 Full Two Years Two Months 16 0 9663.33 0 0 Full Two Years
Two Months 17 0 0 0 0 Full Two Years Two Months 18 0 5666.66 0 0 Full Two Years
Two Months 19 0 0 0 0 Full Two Years Two Months 20 0 6905.84 0 0 Full Two Years
Two Months 21 0 0 0 0 Full Two Years Two Months 22 0 15834 0 0 Full Two Years
Two Months 23 0 0 0 0 Full Two Years Two Months 24 0 0 0 0 Full Two Years Two
Months 25 0 0 0 0 Full Two Years Two Months 26 0 0 0 0 Full Two Years Two Months
27 0 16610.53 0 0 Full Two Years Two Months 28 0 0 0 0 Full Two Years Two Months
29 0 7888.16 0 0 Full Two Years Two Months 30 0 0 0 0 Full Two Years Two Months
31 0 0 0 0 Full Two Years Two Months 32 0 0 0 0 Full Two Years Two Months 33 0 0
0 0 Full Two Years Two Months 34 0 0 0 0 Full Two Years Two Months 35 0 0 0 0
Full Two Years Two Months 36 0 0 0 0 Full Two Years Two Months 37 0 0 0 0 Full
Two Years Two Months 38 0 0 0 0 Full Two Years Two Months 39 0 10314.44 0 0 Full
Two Years Two Months 40 0 0 0 0 Full Two Years Two Months 41 0 0 0 0 Full Two
Years Two Months 42 0 0 0 0 Full Two Years Two Months 43 0 0 0 0 Full Two Years
Two Months 44 0 0 0 0 Full Two Years Two Months 45 0 0 0 0 Full Two Years Two
Months 46 0 7819.98 0 0 Full Two Years Two Months 47 0 0 0 0 Full Two Years Two
Months 48 0 8260.83 0 0 Full Two Years Two Months 49 0 0 0 0 Full Two Years Two
Months 50 0 0 0 0 Full Two Years Two Months 51 10947.06 0 0 0 Full Two Years Two
Months 52 0 0 0 0 Full Two Years Two Months 53 0 0 0 0 Full Two Years Two Months
54 0 24375 0 0 Full Two Years Two Months 55 0 0 0 0 Full Two Years Two Months 56
0 0 5687.95 0 Full Two Years Two Months 57 0 13305.79 0 0 Full Two Years Two
Months 58 0 957.8 0 0 Full Two Years Two Months 59 0 0 0 0 Full Two Years Two
Months 60 0 24780.26 0 0 Full Two Years Two Months 61 0 0 0 0 Full Two Years Two
Months 62 0 0 0 0 Full Two Years Two Months 63 0 595.8 0 0 Full Two Years Two
Months 64 11491.12 0 0 0 Full Two Years Two Months 65 0 14596.88 0 0 Full Two
Years Two Months 66 0 0 0 0 Full Two Years Two Months 67 0 0 0 0 Full Two Years
Two Months 68 0 0 0 0 Full Two Years Two Months 69 0 0 0 0 Full Two Years Two
Months



 

12

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.5

 

 

